DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 is being considered by the examiner.
The examiner notes that it appears that a document was accidentally sent in place of a foreign reference. The document begins “typically handled on an hourly basis. I would budget another $x to $x to cover these expenses over the next seven to nine months” (dollar amounts redacted as a precaution).
Further, it appears a typographical error was made on the IDS where WO1015/002880 was listed instead of WO2015/002880. The examiner corrected this on the IDS. If WO2015/002880 is not the intended document, applicant must notify the examiner so the correct document can be identified and considered. Still further, it is noted that no copies of the following foreign documents were provided: EP2809425; WO2015002880; ES2731549. However, these documents were easily located by the examiner so they are still considered. Still further, it is noted that a copy of DE202012003802 was provided; however, this was not cited on the IDS. The examiner also considered this document although it was not on the IDS.
Claim Objections
Claim 4 is objected to because of the following informalities: 
Regarding claim 4: each instance of “dessication” should read “desiccation”.Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 11,193,926 (hereafter “USPAT926”) in view of Wood et al. (US 20100081955 A1).
     Regarding instant claim 1: Claim 1 of USPAT926 teaches all the limitations of instant claim 1 except for “a first pathway from said patient sample input to a valve” and “the second sensor block coupled to at least one of a standard storage coil or a molecular sieve separating column; the pathway to said standard storage coil or molecular sieve separating column”. The examiner notes that the second and third pathways of instant claim 1 are equivalent to the first and second pathways, respectively, of claim 1 of USPAT926. Wood teaches (FIGS. 1A-1B) a first pathway (e.g. pathway from 105 to 145 or another shown valve) from said patient sample input (105) to a valve (e.g. 145 / 150, but other valves shown may read on the claimed valve). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pathway of Wood in the device of claim 1 of USPAT926 to allow for patient sample breath to be routed to the valve and sensors. Wood also teaches (FIGS. 1A-1B) the sensor block (135) coupled to at least one of a standard storage coil (125) or a molecular sieve separating column and the pathway (e.g. pathway from 125 to 135) to said standard storage coil or molecular sieve separating column. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage coil of Wood in the device of claim 1 of USPAT926 to increase device capacity while reducing device size (Wood - [0022]).
     Regarding instant claim 2: Claim 2 of USPAT926 further teaches the limitations of instant claim 2.
     Regarding instant claim 3: Claim 1 of USPAT926 further teaches the limitations of instant claim 3.
     Regarding instant claim 4: Claim 3 of USPAT926 further teaches the limitations of instant claim 4.
     Regarding instant claim 7: Claim 6 of USPAT926 further teaches the limitations of instant claim 7.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,193,926 (hereafter “USPAT926”) in view of Wood et al. (US 20100081955 A1) and further in view of Ssenyange et al. (US 20150250408 A1).
     Regarding instant claim 6: USPAT926 and Wood teach all the limitations of instant claim 3, as set forth above. No single claim of USPAT926 further teaches (e.g. in addition to the first and second pumps) “a first humidity sensor between said patient sample input and said valve”. Ssenyange teaches (FIG. 1) a first humidity sensor (110 - [0063]) between said patient sample input (105) and said valve (118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the humidity sensor of Ssenyange in the device of claim 1 of USPAT926 to increase accuracy (Ssenyange - e.g. [0062]-[0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Botas et al. (ES 2731549 A1 - all citations are to the attached English translation) in view of Wood et al. (US 20100081955 A1).Regarding claim 1:Botas teaches (FIG. 1) a breath testing apparatus comprising:
a patient sample input (1) for receiving exhaled breath from a patient;
a hydrogen sulfide ([0080], [0082], [0127]) sensor block (one of the 6s);
a second sensor block (a different one of the 6s);
a first pathway (pathway from 1 to 8) from said patient sample input (1) to a valve (8);
a second pathway (pathway from 8 to the one of the 6s) from said valve (8) to said hydrogen sulfide sensor block (the one of the 6s - [0080], [0082], [0127]);
a third pathway (pathway from 8 to the different one of the 6s) from said valve (8), said third pathway further to said second sensor block (the different one of the 6s)Botas fails to teach:
the second sensor block coupled to at least one of a standard storage coil or a molecular sieve separating column; the pathway to said standard storage coil or molecular sieve separating columnWood teaches (FIGS. 1A-1B):
the sensor block (135) coupled to at least one of a standard storage coil (125) or a molecular sieve separating column; the pathway (e.g. pathway from 125 to 135) to said standard storage coil or molecular sieve separating column
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage coil of Wood in the device of Botas to increase device capacity while reducing device size (Wood - [0022]).
Regarding claim 7:Botas and Wood teach all the limitations of claim 1, as mentioned above.Botas fails to teach:
said second sensor block comprising at least one of hydrogen, methane, and carbon dioxide sensorsWood teaches:
said second sensor block comprising at least one of hydrogen, methane, and carbon dioxide sensors ([0002], [0009])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a carbon dioxide sensor, as taught by Wood, in the device of Botas to diagnose a medical condition and/or to assess pulmonary function (Wood - [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Botas et al. (ES 2731549 A1 - all citations are to the attached English translation) in view of Wood et al. (US 20100081955 A1) and further in view of Choe et al. (US 20110021942 A1).Regarding claim 2:Botas and Wood teach all the limitations of claim 1, as mentioned above.Botas suggests but fails to explicitly teach:
the apparatus further comprising a computer coupled to said hydrogen sulfide sensor block and said second sensor blockChoe teaches (FIG. 2):
the apparatus further comprising a computer (30, 31, LCD, LED) coupled to said hydrogen sulfide sensor block (18a) and said second sensor block (18b)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the computer of Choe in the device of Botas to allow for processing, transmission, and display of the sensor data.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to anticipate or render obvious a breath testing apparatus comprising a first pump between said patient sample input and said valve, a second pump between an atmospheric input and said valve, a first relief valve venting to the atmosphere between said patient sample input and said valve, and a second relief valve venting to the atmosphere between said atmospheric input and said valve, in conjunction with the remaining claim limitations. It is noted that a double patenting rejection of claim 5 over U.S. Patent No. 11,193,926 is not given since no single claim of U.S. Patent No. 11,193,926 contains both the instant claim limitations of the first and second pumps and the first and second relief valves.

Examiner’s Comment
Claims 3-6 would be allowable if a terminal disclaimer is filed for U.S. Patent No. 11,193,926.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856